Title: 4th.
From: Adams, John Quincy
To: 


       The wind was very high all the forenoon; and although the sky was clear, the drifting of the snow, has made it very disagreeable walking. We dined at the President’s: he was more sociable than I have seen him before. Mrs. Willard and Mrs. Miller, are both very agreeable. The weather in the evening being fine, we walk’d down to Mr. Dana’s, and pass’d two or three hours with them; Mrs. Dana, removed from our minds an impression unfavourable to Miss Foster.
       
        Curst be the wretch, whose soul, to nature deaf,
        Views with indifference another’s grief
        Without a sigh, afflictions voice can hear
        And even mock misfortune with a sneer!
        The human lot is misery and woe
        And evils, from unnumber’d sources flow.
        When dire misfortune with her baleful train,
        Oerwhelm a mortal with excessive pain,
        The kind emotions of a tender heart
        Command the sympathetic tear to start.
       
      